DETAILED ACTION
This Office action is in response to the amendment filed on 19 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Drawings
The drawings were received on 19 August 2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Examiner makes note that Applicant states, on p. 10, second paragraph of the Remarks, that “the amended claim 2 defines that the claimed reference voltage generation system have two output voltages”. As far as this is a generally-applicable statement regarding the claim interpretation, Examiner respectfully disagrees that claim 2 as written is necessarily so limited. 
That is, the claim does not specify that the first reference voltage is necessarily different from the second reference voltage. Additionally, the claim is not limited as to the exact interpretation of a “voltage” – it can be interpreted 
In this case, the first and second reference voltages of claim 2 can be interpreted as the same voltage, either in terms of voltage magnitude, or in terms of a particular voltage signal. Therefore, the claim as it is currently constructed would cover a system which supplies the same common voltage level to both of an array substrate and a color film substrate.
The above interpretations are reasonably broad in light of Applicant’s specification, in which, for example, the “reference voltage” and the “first reference voltage” are shown and taught to be one and the same voltage signal existing at the circuit node labeled as both VCOM and VCOM_A in Fig. 2. Additionally, claim 19, which depends indirectly from claim 2, further specifies a particular condition wherein “the second reference voltage is equal to the first reference voltage in magnitude”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 2, 6-12, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 2006/0007095; hereinafter “Kudo”) in view of Chinese publication CN 103941491 A by inventors Qiu et al. (copy and machine translation cited and provided with the instant Office action; hereinafter “Qiu”).
In re claim 2, Kudo discloses a reference voltage generation system (Figs. 1-9, 12), comprising: a reference voltage generator (e.g., 102, 106, and 1100 – see Figs. 2 and 12), configured to generate a reference voltage (Vreg, VcomH, and/or Vcom); and a voltage division circuit (Fig. 2: e.g., R1a/R1b and/or R3a/R3b), coupled to the reference voltage generator (either directly or indirectly as shown) and configured to divide the reference voltage (Fig. 2: e.g., R1a/R1b divides Vreg as shown; R3a/R3b divides VcomH as shown); the reference voltage generator is coupled to a first reference voltage (VcomH and/or Vcom) and/or a second reference voltage (Vamp, VcomL, and/or Vcom) through the voltage division circuit (either directly or indirectly as shown); and wherein the first and second reference voltages are supplied as common voltages (see Abstract, [0090]).

For instance, Qiu discloses a LCD panel (Figs. 1A-3D) wherein first and second common voltages are provided to the array substrate and the color film substrate, respectively (Abstract) in order to enable improvements in the display quality by preventing residual image problems when the first and second common voltages are set at different values (Abstract, [0003], [0005]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference voltage generation system of Kudo such that the first reference voltage is supplied as a common voltage to one of an array substrate or a color film substrate of a display panel, and the second reference voltage is supplied as a common voltage to the other of the array 
In re claim 6, Kudo discloses wherein the voltage division circuit comprises: a second voltage divider (R1b or R3b), one end of which is grounded (as shown – Fig. 2); and a first voltage divider (R1a or R3a), one end of which is coupled to the reference voltage generator (either directly or indirectly as shown), and the other end is grounded through the second voltage divider (as shown); the second reference voltage (Vamp, VcomL, and/or Vcom) is coupled between the first voltage divider and the second voltage divider (e.g., Vamp is coupled between R1a/R1b via OP1; or VcomL and Vcom are coupled between R3a/R3b via OP3).
In re claim 7-9, Kudo discloses wherein the first voltage divider comprises a first resistor (R1a or R3a); the second voltage divider comprises a second resistor (R1b or R3b); and the first resistor and the second resistor are connected in series (Fig. 2).

In re claim 11, Kudo discloses wherein the reference voltage generation system further comprises: an operational amplifier (OP1, OP3, or OP7), one end of which is connected between the first voltage divider and the second voltage divider (either between R1a/R1b for OP1, or between R3a/R3b for OP3, OP7), and the other end is connected to the second reference voltage (at Vamp, VcomL, and/or Vcom).
In re claim 12, Kudo discloses wherein a resistance value of the first voltage divider or the second voltage divider is adjustable (in the case of R1a – Fig. 2).
In re claim 21, Kudo discloses wherein the first resistor and the second resistor are detachable and replaceable (Examiner notes that the broadest reasonable interpretation of the limitation only requires the resistors to have the ability to be detached and replaced; see [0042] of Kudo – the resistors are integrated into an IC, and it is understood to a person of ordinary skill that an IC is a detachable and replaceable component).

In re claim 15, Kudo discloses a reference voltage generation method (as carried out by the system with embodiments 
Kudo does not disclose wherein the first reference voltage is supplied as a common voltage to one of an array substrate or a color film substrate of a display panel, and the second reference voltage is supplied as a common voltage to the other of the array substrate or the color film substrate. However, it was well-known in the art and conventional to provide first and second reference voltages (which may be the same or different voltages) as common voltages to the array substrate and the 
For instance, Qiu discloses a LCD panel (Figs. 1A-3D) wherein first and second common voltages are provided to the array substrate and the color film substrate, respectively (Abstract) in order to enable improvements in the display quality by preventing residual image problems when the first and second common voltages are set at different values (Abstract, [0003], [0005]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference voltage generation system of Kudo such that the first reference voltage is supplied as a common voltage to one of an array substrate or a color film substrate of a display panel, and the second reference voltage is supplied as a common voltage to the other of the array substrate or the color film substrate as was conventionally known and practiced (particularly where the first and second reference voltages were the same voltage), and further as taught by Qiu (particularly where the first and second reference voltages were different voltages) in order to improve the display quality by preventing residual image problems.
In re claim 16, Kudo discloses wherein the step of conveying the reference voltage to a second reference voltage .

Claims 1, 3-5, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2006/0007095) in view of Qiu (CN 103941491 A) as applied to claim 2 above, and further in view of Tseng (US 2017/0287405).
In re claim 1, Kudo discloses a reference voltage generation system (Figs. 1-9 and 12), comprising: a reference voltage generator (e.g., 102, 106), configured to generate a reference voltage (Vreg, VcomH, and/or Vcom); and a voltage division circuit (within 103: resistors R3a, R3b), coupled to the reference voltage generator (either directly or indirectly as shown) and configured to divide the reference voltage (see Fig. 2); the reference voltage generator is coupled to a first reference voltage and/or a second reference voltage (e.g., VcomL or Vcom) through the voltage division circuit (either directly or indirectly as shown); the reference voltage is coupled to the Examiner notes Kudo discloses a selection circuit 110 – see further explanation below]; the voltage division circuit comprises: a second voltage divider (R3b), one end of which is grounded (Fig. 2); and a first voltage divider (R3a), one end of which is coupled to the reference voltage generator (either directly or indirectly as shown), and the other end is grounded through the second voltage divider (Fig. 2); the second reference voltage is coupled between the first voltage divider and the second voltage divider (either directly or indirectly as shown); the reference voltage generation system further comprises: an operational amplifier (OP3 and/or OP7), one end of which is connected between the first voltage divider and the second voltage divider (either directly or indirectly as shown), and the other end is connected to the second reference voltage (VcomL; Fig. 2); a resistance value of the first voltage divider or the second voltage divider is adjustable ([0029], [0061]); and wherein the first and second reference voltages are supplied as common voltages (see Abstract, [0090]).
Kudo does not disclose wherein the first reference voltage is supplied as a common voltage to one of an array substrate or a color film substrate of a display panel, and the second 
For instance, Qiu discloses a LCD panel (Figs. 1A-3D) wherein first and second common voltages are provided to the array substrate and the color film substrate, respectively (Abstract) in order to enable improvements in the display quality by preventing residual image problems when the first and second common voltages are set at different values (Abstract, [0003], [0005]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference voltage generation system of Kudo such that the first reference voltage is supplied as a common voltage to one of an array substrate or a color film substrate of a display panel, and the second reference voltage is supplied as a common voltage to the other of the array substrate or the color film substrate as was conventionally known and practiced (particularly where the first and second reference voltages were the same voltage), and further as taught 
Kudo, as modified according to Qiu, also fails to disclose a first switch transistor, a source electrode of which is coupled to the reference voltage generator, a drain electrode is coupled to the second reference voltage, and a gate electrode is coupled to a control signal; and a second switch transistor, a source electrode of which is coupled to an output end of the voltage division circuit, a drain electrode is coupled to the second reference voltage, and a gate electrode is coupled to the gate electrode of the first switch transistor.
Whereas Tseng discloses a conventional 2-to-1 multiplexer circuit (Fig. 5) and its use for selecting among reference voltage inputs in a display panel system (Background section of specification), which comprises a first switch transistor (PMOS at bottom in Fig. 5), a source electrode of which is coupled to a first selection input (see MUX as shown in Figs. 1-3: input selection signal from, e.g., Vref or OP1), a drain electrode is coupled to the output selection line (at right in Fig. 5), and a gate electrode is coupled to a control signal (select signal SEL); and a second switch transistor (NMOS at top in Fig. 5), a source electrode of which is coupled to a second selection input (Figs. 1-3: other of Vref or OP1, for example), a drain 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference voltage generation system from the above combination of Kudo and Qiu by implementing the selection circuits in Kudo’s system (see, e.g., 110, 11 in Fig. 2) using a first switch transistor, a source electrode of which is coupled to the reference voltage generator, a drain electrode is coupled to the second reference voltage, and a gate electrode is coupled to a control signal; and a second switch transistor, a source electrode of which is coupled to an output end of the voltage division circuit, a drain electrode is coupled to the second reference voltage, and a gate electrode is coupled to the gate electrode of the first switch transistor according to what is shown and taught by Tseng and the conventional knowledge of the person of ordinary skill in the art. 

Kudo does not disclose that the reference voltage generation system further comprises: a first switch PMOS transistor, a source electrode of which is directly coupled to the reference voltage generator through a wire, a drain electrode is coupled to the second reference voltage, and a gate electrode is coupled to a control signal; and a second switch NMOS transistor, a source electrode of which is coupled to an output end of the voltage division circuit, a drain electrode is coupled to the second reference voltage, and a gate electrode is coupled to the gate electrode of the first switch transistor.
Whereas Tseng discloses a conventional 2-to-1 multiplexer circuit (Fig. 5) and its use for selecting among reference voltage inputs in a display panel system (Background section of specification), which comprises a first switch PMOS transistor (PMOS at bottom in Fig. 5), a source electrode of which is directly coupled to a reference voltage generator through a wire (see MUX as shown in Figs. 1-3: input selection signal from, e.g., Vref), a drain electrode is coupled to the output selection line (at right in Fig. 5), and a gate electrode is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference voltage generation system from the above combination of Kudo and Qiu by implementing the selection circuits in Kudo’s system (see, e.g., 110, 11 in Fig. 2) using a first switch PMOS transistor, a source electrode of which is directly coupled to the reference voltage generator through a wire, a drain electrode is coupled to the second reference voltage, and a gate electrode is coupled to a control signal; and a second switch NMOS transistor, a source electrode of which is coupled to an output end of the voltage division circuit, a drain electrode is coupled to the second reference voltage, and a gate electrode is coupled to the 
In re claim 13, Kudo discloses wherein the reference voltage generation system further comprises: a central control panel (see Fig. 10: e.g., microprocessor 10 and driving circuit 30) comprising a timing controller (10, 30), the timing controller being configured to output the control signal (see control signal M in Fig. 10, which is the selection circuit for the selection MUXes as shown in Fig. 2 etc.); and a circuit board (see [0042] and Fig. 12: the IC substrate on/in which the components are mounted, and/or the substrate on which the IC as a whole is mounted, is/are considered a circuit board), on which the reference voltage generator and the voltage division circuit are disposed (Fig. 12).
In re claim 14, Kudo, as modified according to Qiu and Tseng, does not explicitly disclose wherein the circuit board is a printed circuit board. Whereas PCBs were old and well-known technology in the art and used for mounting circuit components in electronic devices. Moreover, it is noted that Applicant admits this in the Remarks, filed 08 November 2021, at p. 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference voltage generation 
In re claim 18, Kudo, as modified specifically according to Tseng, explained above, would necessarily further disclose wherein the gate electrode of the first switch transistor and the gate electrode of the second switch transistor are both coupled to the same control signal (i.e., see Fig. 5 of Tseng, which shows the selector circuit which was incorporated into Kudo, showing both transistor gates being connected to the same control signal SEL).
In re claim 19, Kudo as modified specifically according to Tseng, explained above, would necessarily further disclose wherein the first reference voltage (e.g., VcomH – see Fig. 2 of Kudo) is equal to the reference voltage in magnitude (i.e., the reference voltage may also be VcomH as explained above), wherein when the first switch transistor (i.e., from Fig. 5 of Tseng as explained above) is turned on by the control signal (SEL in Tseng; M in Kudo), the second switch transistor (from Fig. 5 of Tseng) is turned off (as is the operation of the selector from Tseng – see [0047]-[0048]), and the second reference voltage is equal to the first reference voltage in magnitude (i.e., Vcom, which may be the second reference signal as explained above, becomes equal to VcomH when the appropriate transistor is turned on to select VcomH – see [0024] of Kudo), and wherein when the first id.), and the second reference voltage is in proportion to the first reference voltage in magnitude by a factor less than 1 (i.e., Vcom as the second reference voltage becomes equal to VcomL when the appropriate transistor is turned on to select it; VcomL < VcomH as previously cited and explained in this Office action).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of LCD panels providing common voltages to upper and lower substrates of the panel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/FRED E FINCH III/Primary Examiner, Art Unit 2838